Name: Council Decision 2012/98/CFSP of 17Ã February 2012 amending Decision 2010/232/CFSP renewing restrictive measures against Burma/Myanmar
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  criminal law
 Date Published: 2012-02-18

 18.2.2012 EN Official Journal of the European Union L 47/64 COUNCIL DECISION 2012/98/CFSP of 17 February 2012 amending Decision 2010/232/CFSP renewing restrictive measures against Burma/Myanmar THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 26 April 2010, the Council adopted Decision 2010/232/CFSP renewing restrictive measures against Burma/Myanmar (1). (2) On 23 January 2012, the Council welcomed the remarkable programme of political reform undertaken by the Government and Parliament in Burma/Myanmar, together with its commitment to economic and social development. The Council noted the commitment by the Government to continue and complete these reforms. (3) The Council decided, as a first step, that the visa ban concerning the President, the vice-Presidents, cabinet members and the Speakers of the two Houses of Parliament of Burma/Myanmar should be suspended. (4) Decision 2010/232/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 15 of Decision 2010/232/CFSP is hereby replaced by the following: "Article 15 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall apply until 30 April 2012. 3. The measures referred to in Article 9(1) and in Article 10(1) and (2), insofar as they apply to persons listed in Annex IV, shall be suspended until 30 April 2012. 4. The measures referred to in Article 9(1), insofar as they apply to persons listed in Annex V, shall be suspended until 30 April 2012.". Article 2 The Annex to this Decision shall be added as Annex V to Decision 2010/232/CFSP. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 February 2012. For the Council The President M. SAREEN (1) OJ L 105, 27.4.2010, p. 22. ANNEX ANNEX V List of persons referred to in Article 15(4) FORMER STATE PEACE AND DEVELOPMENT COUNCIL (SPDC) # Name (and possible aliases) Identifying information (function/title, date and place of birth, passport/id number, spouse or son/daughter of ¦) Sex (M/F) 1. Thura Shwe Mann Vice Chairman of the Union Solidarity and Development Party (USDP). Former SPDC Chief of Staff, Coordinator of Special Operations, d.o.b. 11.07.1947. Member of the Parliament (Lower House), Speaker of the Lower House. M 2. Khin Lay Thet Wife of Thura Shwe Mann F 3. Aung Thet Mann a.k.a. Shwe Mann Ko Ko Son of Thura Shwe Mann, Ayeya Shwe War (Wah) Company, 5, Pyay Rd, Hlaing Township, Yangon and Co-owner of RedLink Communications Co Ltd, No 20, Building B, Mya Yeik Nyo Royal Hotel, Pa-Le Rd, Bahan Township, Yangon, d.o.b. 19.06.1977 M 4. Khin Hnin Thandar Wife of Aung Thet Mann F 5. Toe Naing Mann Son of Thura Shwe Mann, d.o.b. 29.06.1978 Owner of Global Net and Red Link Communications Co Ltd, No 20, Building B, Mya Yeik Nyo Royal Hotel, Pa-Le Rd, Bahan Township, Yangon, Internet Service Providers M 6. Zay Zin Latt Wife of Toe Naing Mann, Daughter of Khin Shwe, d.o.b. 24.03.1981 F GOVERNMENT # Name (and possible aliases) Identifying information (inc. Ministry) Sex (M/F) 1. Thein Sein President and Executive Head of the Republic of the Union of Myanmar. Former Prime Minister. Former member of the SPDC. Former Chairman of the Union Solidarity and Development Party (USDP),d.o.b. 20.04.1945, Pathein M 2. Khin Khin Win Wife of Thein Sein F 3. Tin Aung Myint Oo Vice-President of the Republic of the Union of Myanmar. Former SPDC Secretary 1. Former Vice Chairman of the Union Solidarity and Development Party (USDP), d.o.b. 29.05.1950 M 4. Khin Saw Hnin Wife of Tin Aung Myint Oo F 5. Captain Naing Lin Oo Son of Tin Aung Myint Oo M 6. Hnin Yee Mon Wife of Captain Naing Lin Oo F 7. Maj-Gen Hla Min Minister for Defence. Former Chief of Bureau of Special Operations 3. Former South (Bago Division) Regional Commander, d.o.b. 26.01.1958 M 8. Lt-Gen Ko Ko Minister for Home Affairs. Former Chief of Bureau of Special Operations 3 (Pegu, Irrawaddy, Arakan), p.o.b. Mandalay, d.o.b. 10.3.1956 M 9. Sao Nwan Khun Sum Wife of LTL-Gen Ko Ko F 10. Thein Htaik a.k.a. Hteik a.k.a. Htike Minister for Mines. Former Military Inspector General, d.o.b. 8/2/1952, p.o.b. Yangon M 11. Thein Htay Minister for Border Affairs & Industrial Development. Former Deputy Minister for Defence, p.o.b. Taunggyi, d.o.b. 07.09.1955 M 12. Myint Myint Khine Wife of Thein Htay F 13. Soe Maung President's Office. Former Judge Advocate General, d.o.b. 20.12.1952, p.o.b. Yezagyo M 14. Nang Phyu Phyu Aye Wife of Soe Maung F 15. Aye Myint Minister for Science & Technology. Former Deputy Minister for Defence M 16. Soe Thein Minister for Industry 2, p.o.b. Yangon, d.o.b. 07.09.1949 M 17. Khin Aye Kyin a.k.a. Aye Aye Wife of Soe Thein F 18. Yimon Aye Daughter of Soe Thein, d.o.b. 12.07.1980 F 19. Aye Chan Son of Soe Thein, d.o.b. 23.09.1973 M 20. Thida Aye Daughter of Soe Thein, d.o.b. 23.03.1979 F 21. Aung Min Minister for Rail Transportation, p.o.b. Yangon, d.o.b. 20.11.1949 M 22. Wai Wai Thar a.k.a. Wai Wai Tha Wife of Aung Min F 23. Aye Min Aung Daughter of Aung Min F 24. Htoo Char Aung Son of Aung Min M 25. Khin Yi Minister for Immigration and Population. Former DG Myanmar Police Force, d.o.b. 29.12.1952, p.o.b. Myaung Mya M 26. Khin May Soe Wife of Khin Yi F 27. Myint Hlaing Minister for Agriculture & Irrigation. Former Chief of Staff (Air Defence); p.o.b. Mogok, d.o.b. 13.08.1953 M 28. Thura Myint Maung Minister for Religious Affairs, p.o.b. Yesagyo, d.o.b. 19.01.1941 M 29. Aung Kyaw Soe Son of Thura Myint Maung M 30. Su Su Sandi Wife of Aung Kyaw Soe F 31. Zin Myint Maung Daughter of Thura Myint Maung F 32. Khin Maung Myint Minister for Construction. Former Minister for Electric Power 2, p.o.b. Sagaing, d.o.b. 24.05.1951 M 33. Win Win Nu Wife of Khin Maung Myint F 34. Tin Naing Thein Minister for National Planning and Economic Development and Minister for Livestock & Fisheries. Former Minister for Commerce, formerly Deputy Minister for Forestry M 35. Aye Aye Wife of Tin Naing Thein F 36. Kyaw Swa Khaing Minister for Industry 1. Former Deputy Minister for Industry 2 M 37. Khin Phyu Mar Wife of Kyaw Swa Khaing F 38. Than Htay Minister for Energy. Former Deputy Minister for Energy, p.o.b. Myanaung, d.o.b. 12.11.1954 M 39. Soe Wut Yi Wife of Than Htay F 40. Zaw Min Minister for Electric Power (1), d.o.b. 30.10.1951, p.o.b. Bago M 41. Khin Mi Mi Wife of Zaw Min F 42. Khin Maung Soe Minister for Electric Power (2) M 43. Hla Tun Minister for Finance & Revenue. Former Minister for Finance & Revenue, d.o.b. 11.07.1951, p.o.b. Yangon M 44. Khin Than Win Wife of Hla Tun F 45. Thein Nyunt President Office. Former Minister for Progress of Border Areas & National Races & Development Affairs, and Mayor of Nay Pyi Taw, p.o.b. Maubin, d.o.b. 08.10.1948 M 46. Kyin Khaing a.k.a. Kyin Khine Wife of Thein Nyunt F 47. (Wunna Kyaw Htin) Win Myint Minister for Commerce. President of the Union of Myanmar Federation of Chambers of Commerce and Industry (UMFCCI) and owner of Shwe Nagar Min Co and owner of Zeya Shwe Myay Football Club, p.o.b. Ye Oo, d.o.b. 21.04.1954 M 48. Kyaw Hsan Minister for Information and Minister for Culture. Former member of the Union Solidarity and Development Party (USDP), p.o.b. Monywa, d.o.b.20.05.1948 M 49. Kyi Kyi Win Wife of Kyaw Hsan. Head of Information Department of Myanmar Women's Affairs Federation. F 50. Win Tun Minister for Forestry M 51. Aung Kyi Minister for Labour and Minister for Social Welfare, Relief and Resettlement. Former Minister for Employment/ Labour (appointed Minister for Relations on 08.10.2007, in charge of relations with Aung San Suu Kyi), p.o.b. Yangon, d.o.b. 01.11.1946 M 52. Thet Thet Swe Wife of Aung Kyi F 53. Ohn Myint Minister for Cooperatives. Former Chief of Bureau of Special Operations 6 M 54. Nu Nu Swe Wife of Ohn Myint F 55. Thein Tun a.k.a. Thein Htun Minister for Communications, Posts and Telegraphs M 56. Nyan Htun Aung Minister for Transport M DEPUTY MINISTERS # Name (and possible aliases) Identifying information (inc. Ministry) Sex (M/F) 1. Maj-Gen Kyaw Nyunt Deputy Minister for Defence M 2. Col Aung Thaw Deputy Minister for Defence M 3. Maj-Gen Zaw Win Deputy Minister for Border Affairs. Former Commander Lon Htein Battalion Base 3 Shwemyayar M 4. Maung Myint Deputy Minister for Foreign Affairs, d.o.b. 21.05.1958, p.o.b. Mandalay M 5. Dr Khin Mya Win d.o.b. 21.01.1956, wife of Maung Myint F 6. Win Than Deputy Minister for Finance and Revenue M 7. Tint Lwin Deputy Minister for Communications, Posts & Telegraphs M 8. Phone Swe Deputy Minister for Social Welfare, Relief & Resettlement. Former Deputy Minister for Home Affairs. M 9. San San Wai Wife of Brig-Gen Phone Swe F 10. Than Tun Deputy Minister for Cooperatives M 11. Myint Thein Deputy Minister for Labour. Former Supreme Court Judge M 12. Win Shein Deputy Minister for Transport. Former Commander, Naval Training Headquarters M 13. Htay Aung Deputy Minister for Hotels & Tourism M 14. Thein Aung Deputy Minister for Industry 1 M 15. Thura U Thaung Lwin Deputy Minister for Rail Transportation M 16. Thant Shin Deputy Minister for Rail Transportation M 17. Aye Kyu Deputy Minister for Education M 18. Kyaw Kyaw Win Deputy Minister for immigration & Population M 19. Aye Myint Kyu Deputy Minister for Sports M 20. Han Sein Deputy Minister for Myanma Industrial Development M 21. Chan Maung Deputy Minister for Myanma Industrial Development M 22. Khin Maung Aye Deputy Minister for Livestock & Fisheries M 23. Kyaw Zan Myint Deputy Minister for Home Affairs M PERSONS WHO BENEFIT FROM GOVERNMENT ECONOMIC POLICIES AND OTHER PERSONS ASSOCIATED WITH THE REGIME # Name (and possible aliases) identifying information (inc. company) Sex (M/F) 1. Khin Aung Myint Former Minister for Culture. Member of the Parliament (Upper House), Speaker of the Upper House. Former member of the Union Solidarity and Development Party (USDP) M 2. Khin Phyone Wife of Khin Aung Myint F